NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE ALBERTO CRUZ-PINEDA, AKA                   No. 14-72832
Ricardo Molina-Rosales,
                                                 Agency No. A070-162-288
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Jorge Alberto Cruz-Pineda, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Najmabadi v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Cruz-Pineda’s motion to

reopen as untimely where the motion was filed more than fifteen years after the

BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Cruz-Pineda failed to

provide evidence of a material change in circumstances in El Salvador to qualify

for a regulatory exception to the time limitation for filing a motion to reopen, see 8

C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 991-92 (BIA did not

abuse its discretion where petitioner failed to introduce material evidence)

      PETITION FOR REVIEW DENIED.




                                          2                                    14-72832